Proceeding by a landlord to evict a tenant for a violation of a provision of a lease prohibiting subletting without consent of the landlord. Order of the County Court, Westchester County, affirming an order of eviction of the City Court of the City of White Plains, reversed on the law, with costs, and the proceeding dismissed, with costs. The judgment for costs, entered in accordance with the order of affirmance, is vacated, without costs. The renting of a single furnished room in a six-room apartment occupied and maintained by the tenant did not constitute a subletting within the meaning of the pertinent provision of the lease. (Smith v. Rector, etc., of St. Philip’s Church, 107 N. Y. 610, 619; Wilson v. Martin, 1 Denio 602, 604; White v. Maynard, 111 Mass. 250, 253; Shearman v. Iroquois Hotel & Apartment Co., 42 Misc. 217, 219; 1 McAdam on Landlord and Tenant [5th ed.], § 180; Pembrook v. Goldman, 176 So. 888, 890 [La.].) Carswell, Acting P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur.